Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 05/25/2021.

Election/Restrictions
	Applicant’s election in the Reply filed on 05/25/2021 of group V, claim 16 is acknowledged.  Amended and new claims 17-19, 21-24, 30, 39, 42-43 and 51-58 are in group V.  
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
In response to the Applicant's traverse of species A, B and C, these three species election requirements have been withdrawn.  Applicant has elected with traverse in the Reply filed on 05/25/2021  the following species: 
	D. the method either with the steps using a binding agent specific for a portion of the binding polypeptide or the antigen
	E. the method either with the steps using physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members".
	F. the method with the steps using determining the DNA coding sequence of at least a portion of the isolated library members

The Restriction/Election Requirements are thus deemed proper and are made FINAL.
Claims 16-19, 21-24, 30, 39, 42-43 and 51-58 are pending.
Claims 16-19, 21-24, 30, 39, 42-43 and 51-58 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - 2nd paragraph
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 54 and 55 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
	Claim 54 is indefinite and unclear in the recitation of “The method of claim 26,”  Clarification and/or correction is required.
	Claim 55 is indefinite and unclear in the recitation of “The method of claim 26,”  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Secondary considerations (objective evidence of nonobviousness): a) commercial success; b) long felt need; c) evidence of unexpected results; d) skepticism of experts; and e) copying.

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 16-19, 21-24, 30, 39, 42-43 and 51-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Poul (05/25/2009) Antibody Phage Display pages 155 to 163 cited in the 2/14/2020 IDS (hereinafter known as Poul) in view of Chen et al. (09/20/2012) PCT International Patent Application Publication WO 2012/125733 A2 cited in the 5/20/2016 IDS identical to US Patent Application Publication (04/24/2014) 2014/0113831 A1 cited in the 2/14/2020 IDS (hereinafter known as "Chen"). 
	For this rejection claims 55 and 56 are interpreted as depending from claim 16.
	With regards to claims 16, 39, 42-43, 53-55 and 57-58 Poul teaches:
	a) as in claims 16, 39, 42-43, 53-55 and 57-58, a method of identifying a binding polypeptide that specifically binds to a desired activation state of a cell-surface antigen, the method comprising: a. contacting a first cell type, that displays the cell-surface antigen on its exterior surface, with: i. a binding agent that specifically binds to and modulates the activation state of the cell-surface antigen; and ii. a variegated nucleic acid-display library of binding polypeptides; and b. isolating from the library at least one library member that specifically binds to the cell-surface antigen on the exterior surface of the first cell type, thereby identifying a binding polypeptide that specifically binds to the desired activation state of the cell-surface antigen; wherein the first cell type is a cell that naturally expresses the cell-surface antigen; wherein the first cell type is a tumor cell; wherein the binding polypeptide is an antibody or antigen-binding fragment thereof; wherein the method farther comprises separating intact isolated library members from the first cell type; wherein the isolated library members are separated from the first cell type by elution with a ligand of the antigen; wherein the isolated library members are separated from the first cell type by enzymatic cleavage of the cell-surface antigen; where the antigen is a G-protein-coupled receptor (GPCR); where the antigen is a glucagon receptor (GCGR) (see entire document).
Poul does not explicitly teach:
	a) as in claims 17-19, 21-24, 30, 51-52 and 56, the variegated nucleic acid-display library is a V-domain library, each member of the library comprising FR1-FR3 region sequences from a first antibody and CDR3-FR4 region sequences from a second antibody; wherein the FR1-FR3 region sequences are from the naive immunological repertoire of a human; wherein the CDR3-FR4 region sequences are from the naive immunological repertoire of a human; wherein the variegated nucleic acid-display library is a DNA-display library; wherein each member of the DNA-display library comprises a binding polypeptide linked through an intervening DNA linker to a DNA coding sequence encoding the binding polypeptide, wherein the DNA linker comprises a restriction endonuclease site; wherein the restriction endonuclease site is not present in the coding sequence of members of the DNA-display library; wherein the method further comprises physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members; determining the DNA coding sequence of at least a portion of the isolated library members; wherein the V-domain library is a library of VH domains; wherein the DNA coding sequence and the linked binding polypeptide of the isolated library members are separated by restriction enzyme digestion; wherein the DNA coding sequence is determined by pyrosequencing.
	With regards to claims 17-19, 21-24, 30, 51-52 and 56, Chen teaches:
	a) as in claims 17-19, 21-24, 30, 51-52 and 56, the variegated nucleic acid-display library is a V-domain library, each member of the library comprising FR1-FR3 region sequences from a first antibody and CDR3-FR4 region sequences from a second antibody; wherein the FR1-FR3 region sequences are from the naive immunological repertoire of a human; wherein the CDR3-FR4 region sequences are from the naive immunological repertoire of a human; wherein the variegated nucleic acid-display library is a DNA-display library; wherein each member of the DNA-display library comprises a binding polypeptide linked through an intervening DNA linker to a DNA coding sequence encoding the binding polypeptide, wherein the DNA linker comprises a restriction endonuclease site; wherein the restriction endonuclease site is not present in the coding sequence of members of the DNA-display library; wherein the method further comprises physically separating the DNA coding sequence and the linked binding polypeptide of the isolated library members; determining the DNA coding sequence of at least a portion of the isolated library members; wherein the V-domain library is a library of VH domains; wherein the DNA coding sequence and the linked binding polypeptide of the isolated library members are separated by restriction enzyme digestion; wherein the DNA coding sequence is determined by pyrosequencing (see [0005] to [0088]).
	One of ordinary skill in the art before the time of the effective filing date of the claimed invention would have had a reasonable expectation of success in arriving at the Applicant's invention as claimed with the above cited references before them.  Chen teaches the advantages of variegated nucleic acid-display for isolating antibodies against a desired target compared to phage display (see Chen, [0002] to [0004]).  One of ordinary skill in the art at the time the invention was made would have recognized the advantages of substituting Chen's variegated nucleic acid-display for Poul's phage display to more easily select antibodies against a desired target.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639